Order entered January 15, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00945-CR
                                       No. 05-14-00946-CR

                          LADEREK KINTE REYNOLDS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F09-58630-Y, F11-60044-Y

                                             ORDER
          On this Court ordered court reporter Sharon Hazlewood to file the reporter’s record for

these appeals by January 5, 2015. We further warned that if the record was not filed by the date

specified, we would order that Sharon Hazlewood not sit as a court reporter until she has filed

the record in these appeals. Nevertheless, to date, Ms. Hazlewood has not filed the reporter’s

record.

          Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file the complete record, including all exhibits admitted into

evidence, by 4:00 P.M. on MONDAY, JANUARY 26, 2015. We further order that Sharon

Hazlewood not sit as a court reporter in any court until she has filed the record in these appeals.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

former official court reporter, Criminal District Court No. 7; the Dallas County Auditor’s Office;

and to counsel for all parties.

                                                    /s/     ADA BROWN
                                                            JUSTICE